Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benoit on Malouin on 9/24/2021.
This Examiner’s amendment VOIDS the Examiner’s amendment of 10/01/2021 which contained a typographical error. This Examiner’s Amendment modifies the claims of 09/08/2021 as submitted by Applicant.
The application has been amended as follows: 

1. (Currently Amended) A gas turbine engine having in serial flow communication a compressor section, a combustor and a turbine section, the gas turbine engine comprising :
an accessory gearbox having a sump;
an oil tank having an oil level sensor configured to measure a level of oil in the oil tank;
a scavenge pump, the sump connected to the oil tank through the scavenge pump and via a scavenge line;
an indicator adapted to indicate the measured level of oil;
a user interface configured to generate a signal when the measured level of oil is read from the indicator;
an auxiliary pump configured to pump oil from the sump to the oil tank upon receiving the signal; and
an auxiliary line fluidly connecting the auxiliary pump to the oil tank, the auxiliary line being distinct from the scavenge line and bypassing the scavenge pump such that the auxiliary pump is connected to the oil tank independently of the scavenge pump. 


Claims 21 and 22 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051. The examiner can normally be reached Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOODY A LEE JR/Primary Examiner, Art Unit 3745